1. Claims 2, 9-10, 12, 16 and 22 have been canceled.
2. New claim 25 has been added.
3. Claims 1, 5-11, 17-21 and withdrawn claim 14 have been amended. 
4. Remarks drawn to rejections under 35 USC112 and 103.
	Claims 1, 3-8, 11, 13-15, 17-21 and 23-25 are pending in the case. Support is seen in the specification for the claim amendments and new claim 25.
Claims 14-15 and new claim 25 are allowable. Claims 14-15 and 25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 08 February 2021, is hereby withdrawn and claims 14-15 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The rejection of claims 5-8, 11 and 17-21 under 35 USC 112 has been overcome by amendment.

The rejection of claims 1, 5-8, 11, 13, 17-21, 23 and 24 under 35 USC 103 as being obvious over Behabtu et al in view of Dinu et al has been withdrawn. Applicant has filed a statement that the subject matter in Behabtu was owned by E.I. du Pont de Nemours and Company or was a subject of assignment to E.I. du Pont de Nemours and Company, no later than the effective filing date of the claimed invention. The subject matter disclosed in, and the claimed invention of, the instant application were owned by E.I. du Pont de Nemours and Company, or were subject to an obligation of assignment to E.I. du Pont de Nemours and Company, as of the instant application’s effective filing date. Thus, pursuant to 35 USC 102(b)(2)(C), Behabtu does not qualify as prior art.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Even though Behabtu does not qualify as prior art, it teaches that the crosslinks in dextran-poly-1,3-alpha glucan graft copolymer are not true chemical crosslinks, i.e., they are not covalent (page 30, lines 22-24). Payne et al (US 2014/087431 A1; cited in IDS filed 05/14/2021) teaches graft polymers prepared from dextran as a primer with glucosyltransferase enzyme for adding a glucan side chain, it cannot be considered that the graft polymer of Payne has covalent crosslinks in view of Behabtu. Dinu does not compensate for the deficiency of Behabtu or Payne.
Therefore, pending claims 1, 3-8, 11, 13-15, 17-21 and 23-25 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623